EXHIBIT 10.1






FULL AND GENERAL MUTUAL RELEASE,
SETTLEMENT AND CONFIDENTIALITY AGREEMENT


This FULL AND GENERAL RELEASE, Settlement and Confidentiality Agreement
(hereinafter this “Agreement”) is entered into between RMS TITANIC, INC.
(“RMST”) and SEAVENTURES, LTD. (“SV”) and altogether collectively referred to as
the “Parties.”
 
WHEREAS, RMST is a Florida corporation whose principal place of business is in
Atlanta, Georgia, and who presents museum quality exhibitions featuring
artifacts recovered from the wreck site of the RMS Titanic (“the RMST
Exhibitions”); and
 
WHEREAS, SV is an Ohio limited liability company with its principal place of
business in Windermere, Florida; and
 
WHEREAS, on or about December 17, 2008 RMST and SV entered into an agreement
entitled “Carpathia/Titanic Exhibition License Agreement” (‘the License
Agreement”) concerning the joint exhibition of artifacts recovered from the
Titanic and Carpathia wreck sites (“Joint Exhibitions”); and
 
WHEREAS, pursuant to the License Agreement, SV was granted a non-exclusive
license for a Term of five (5) years, to participate in up to three (3) Joint
Exhibitions, with the potential for staging further Joint Exhibitions if SV had
not received certain defined revenues by the conclusion of the original Term;
and
 
WHEREAS, one Joint Exhibition was presented in 2009, in Minneapolis, MN, but no
further Joint Exhibitions have since been presented; and
 
WHEREAS, a dispute exists between the Parties as to whether RMST is in breach of
the License Agreement and presently owes SV certain moneys; and
 
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, RMST denies it is in breach of the License Agreement and denies any
amounts are presently owed to SV; and
 
WHEREAS, SV filed a civil action against RMST in the Circuit Court for the Ninth
Judicial Circuit in Orange County, Florida, (“the Action”), (Case No.
2014-CA-917-0) alleging, among other things, breach of contract, and
 
WHEREAS, the Parties referenced herein now wish to settle any and all
differences and controversies between them, including those set forth, or which
could have been set forth, in the Action but the Parties may institute a new
lawsuit in the event of a breach of this Agreement,
 
NOW THEREFORE, in consideration of the covenants, conditions and promises set
forth herein and for other good and valuable consideration, the Parties hereto,
intending to be legally bound, agree as follows:
 
(1)           RMST shall pay to SV the agreed sum of Four Hundred Twenty-Five
Thousand Dollars ($425,000), as follows: $75,000 paid by certified check or wire
transfer to SV on or before April 10, 2015; $100,000 paid by certified check or
wire transfer on or before March 1, 2016; $100,000 paid by certified check or
wire transfer on or before March 1, 2017; and $150,000 paid by certified check
or wire transfer on or before March 1, 2018.  In the event that RMST does not
timely tender the funds listed above on or before the above-listed dates, then
RMST is in default and the entire remaining balance is due immediately but RMST
will have 15 days to cure the default upon SV sending written notice to RMST. If
timely cured, the original terms will be reinstated.  RMST and its counsel make
no representations or warranties as to the tax treatment, implications or
consequences to SV from these payments; and SV assumes full responsibility for
the tax consequences of these payments, if any.
 
 
 
2

--------------------------------------------------------------------------------

 
(2)           RMST shall stage at least two (2) Joint Exhibitions with SV within
24 months from the date of execution of this Agreement.  With the exception of
Las Vegas, the Parties are prohibited from converting a Joint Exhibition site
into a single exhibition site.  RMST may stage the two (2) Joint Exhibitions
simultaneously to satisfy its requirement in this regard.  The Parties will
evenly split (50%) the Net Revenues (as that term is defined in the License
Agreement) from these Joint Exhibitions, until such time, if ever, that SV has
received a total payment of $745,000 from both the payments in paragraph one (1)
and the Joint Exhibition Net Revenues.  One or both of these Joint Exhibitions
may be staged at a venue where RMST is staging an existing RMST Exhibition.  The
Parties may agree to stage additional Joint Exhibitions, but there is no
requirement for the staging of additional Joint Exhibitions.  In the event the
Parties agree to stage a Joint Exhibition using Carpathia artifacts at the
existing Las Vegas site, then as opposed to splitting Net Revenues, SV shall
receive $1.00 from each ticket sold, which amount shall be paid on a monthly
basis from the start of that Joint Exhibition until such time, if ever, as SV
has received a total payment of $745,000.  If the Parties do agree to a Joint
Las Vegas Exhibition, it shall be on display for a minimum of six (6) months and
SV will have the right to review the financial records pertaining to the time
period of the Joint Exhibition
 
(3)           For 24 months following the execution of this Agreement, RMST and
SV agree that SV will have the right to use the Carpathia artifacts in non-RMST
Exhibitions, subject to approval by RMST, which approval will not be
unreasonably withheld.  Twenty-four (24) months following the execution of this
Agreement, RMST shall return all of the Carpathia artifacts to SV unless they
are being used in one of the above-described Joint Exhibitions.  If so, then
RMST must return the Carpathia artifacts within 30 days of the end of the Joint
Exhibition(s).
 
 
 
3

--------------------------------------------------------------------------------

 
(4)           In consideration of the payment set forth in paragraph one (1)
above, and for other good and valuable consideration, SV, together with its
members, affiliates, subsidiaries, parents, owners, shareholders, officers,
principals, employees, directors, agents, insurers, attorneys, and assigns
fully, finally, and completely releases, quitclaims and discharges RMST, its
parent company Premier Exhibitions, Inc. (“Premier”), and their predecessors and
successors, present and former affiliates, subsidiaries, legal representatives,
heirs, spouses, executors, administrators, insurers, employees, officers,
directors, shareholders, attorneys, independent contractors and agents from each
and every present, past or future claim, debt, demand, judgment, cause of
action, rights, damages, costs or suits, responsibility and liability of every
kind and character whatsoever, known or unknown, suspected or unsuspected, now
existing, whether based on contract, common law, unjust enrichment, or any other
theory of recovery, pertaining to all matters which are, have been or may have
been, or could have been the subject of and/or in connection with the Action, or
arising out of and/or in connection with any RMST Exhibition, and from any and
all alleged breaches of the License Agreement, and damages between the parties,
which existed up to the date of execution of this Agreement.  Any Party to this
Agreement may institute a new lawsuit in the event of a breach of this
Agreement.
 
(5)           As a required condition of this settlement, SV agrees to dismiss
with prejudice the Action, within five (5) days of receipt of the initial
payment described in paragraph one (1) above, and covenants not to sue RMST and
Premier for the released claims set out in this Agreement and/or for any claims
alleged or which could have been alleged in the Action, or which existed up to
the date of execution of this Agreement, whether known or unknown.
 
 
 
4

--------------------------------------------------------------------------------

 
(6)           In consideration of the dismissal of the Action, the aforesaid
releases, and other good and valuable consideration, RMST and Premier, and their
affiliated companies, subsidiaries, current and former officers, directors,
managers, shareholders, members, employees, agents, attorneys, and their
insurers, representatives, successors and assigns, do fully and finally,
completely release, quitclaim and discharge SV, its predecessors and successors,
present and former affiliates, subsidiaries, officers, directors, shareholders,
members, employees, attorneys, insurers, and agents from each and every present,
past or future claim, debt, demand, judgment, cause of action, rights, damages,
costs, or suits, responsibility and liability of every kind and character
whatsoever, known or unknown, suspected or unsuspected, now existing, whether
based on contract, common law, or any other theory of recovery, pertaining to
SV, including as to the Joint Exhibitions, and including, without limitation,
all rights or claims that could have been asserted in the Action, and from all
alleged breaches and damages between the parties which existed up to the date of
execution of this Agreement, whether known or unknown.
 
(7)           The Parties further agree that they shall bear their own costs,
attorneys’ fees and litigation expenses for this Action.  In the event that
either Party allegedly breaches this Agreement and a lawsuit is filed, then the
prevailing Party (as determined by the court) will be entitled to recover its
costs and attorneys’ fees.
 
(8)           The Parties agree to assume full responsibility for and to
indemnify and hold each other harmless from any and all liability for claims or
liens which are, or may be, asserted against them which arise out of or
otherwise relate to their alleged obligations incurred after commencement of the
Action, including, but not limited to, claims or liens for legal, expert witness
or any other services rendered or provided to or on behalf of the parties or
otherwise arising out of or by operation of statute or common law.  The Parties
retain their rights to bring an action for any alleged breach of this
Agreement.  In the event that a Party does have to institute an action for an
alleged breach of this Agreement, the Parties agree that venue and jurisdiction
are proper in a court of competent jurisdiction in Orange County, FL.
 
 
 
5

--------------------------------------------------------------------------------

 
(9)           RMST does not admit, but rather expressly denies, the allegations
of liability and/or wrongdoing set forth in the Action, and the aforesaid
monetary consideration is paid in compromise of a disputed claim or claims in
order to avoid the expenses of further investigation and litigation.
 
(10)           The Parties represent and warrant that they have not conveyed,
transferred, pledged, hypothecated, or in any manner whatsoever assigned or
encumbered any of the claims set forth or which could have been set forth in the
Action.
 
(11)           The undersigned specifically authorize and direct Neal Bourda,
Esquire and Robert W. McFarland, Esquire, or their designees, to execute orders
dismissing the Action with prejudice.
 
The payments referenced in paragraph (1) and (2) shall be sent to:
 
Seaventures, c/o:  _____________________________
 
Any notice of default shall be sent via electronic mail and overnight mail to:
 
RMST
c/o Mr. Michael Little (mlittle@prxi.com),
Interim Chief Executive Officer, Chief Financial Officer
Premier Exhibitions, Inc.
3340 Peachtree Road NE, Suite 900
Atlanta, GA 30326


and


Robert W. McFarland, Esq. (rmcfarland@mcguirewoods.com)
McGuireWoods LLP
101 W. Main Street, Suite 9000]
Norfolk, VA 23510
 
 
 
6

--------------------------------------------------------------------------------

 
(12)            As a material inducement to enter this settlement, the Parties
have agreed and do agree that the nature, terms and conditions of this Agreement
are confidential and shall not in the future be disclosed, other than to the
following: (A) the Parties to this Agreement and any subsidiary, affiliate,
associate, employee or parent companies and their insurers, reinsurers,
auditors, accountants and attorneys, to further the legitimate business purposes
of such Parties; (B) between and amongst the Parties in connection with the
required notices and other proceedings set forth in this Agreement; (C) the
Internal Revenue Service, or any other state, federal, or local governmental
taxing authority, in connection with tax returns, amendments or related
documents; (D) the Securities and Exchange Commission (“SEC”) in such filings as
RMST and/or Premier are required to provide, and such SEC disclosures may state
that the Action has been resolved by agreement of the parties therein, and that
SV is receiving payments without any admissions of fault or liability, and shall
further state that the Action has been dismissed by agreement of the Parties;
(E) any person designated pursuant to an order from a court of competent
jurisdiction, or as may otherwise be required by law, provided that the
disclosing Party shall make reasonable efforts to have this Agreement covered by
protective order limiting dissemination to those involved in such proceedings;
(F) in the event of a dispute or other litigation between any of the Parties
involving the provisions of this Agreement, but in such event the disclosure
shall be under terms that preserve the confidentiality of the information
disclosed.
 
(13)           This Agreement contains the entire agreement between the parties
hereto, regarding the issues and disputes which have arisen in the Action, and
all other related matters regarding the rights, duties and obligations under the
aforementioned matters, and no promise, inducement, agreement or other
consideration not herein expressed has been made between the parties.  It is
expressly understood and agreed that this Agreement may not be altered, amended,
modified or otherwise changed in any respect or particular whatsoever, except by
a writing duly executed by an authorized representative of each of the Parties.
 
 
 
7

--------------------------------------------------------------------------------

 
(14)           The undersigned acknowledge that they have read the foregoing
provisions of this document before executing it and that they understand its
provisions, or have made any necessary inquiries to understand its
provisions.  Further, the undersigned have been advised by counsel of their
choice of the advisability of accepting the settlement herein set out.  The
persons executing this Agreement for RMST and SV affirm, respectively, that they
possess authority to execute this Agreement on the entity’s behalf.  This
Agreement shall be deemed to have been made and entered into in the State of
Florida, and shall in all respects be interpreted, enforced and governed under
the laws of the State of Florida, without regard to conflicts of laws principles
or choice of law provisions.  The language of all parts of this Agreement shall
be construed as a whole, according to its plain meaning, and not be interpreted
or construed against or for any of the Parties.
 
(15)           Should any provision of this Agreement be held by a court or
tribunal of competent jurisdiction to be unenforceable, or enforceable only if
modified, that holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties,
with any modification to become a part hereof and treated as though contained in
this original Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
(16)           This Agreement shall be binding upon, and inure to the benefit of
the successors and assigns of the parties.  The prevailing party in any action
brought to enforce and/or because of an alleged breach of this Agreement shall
be entitled to recovery of its costs and attorneys’ fees incurred in the
action.  Any such action will be brought in the same court in which the Action
was filed.
 
(17)            This Agreement shall be effective whether executed as a single
document or in counterparts, and taken together shall be deemed a single binding
and enforceable instrument.  True copies of this Agreement have the same force
and effect as an original.
 
 
 
9

--------------------------------------------------------------------------------

 
THE UNDERSIGNED HAVE READ THIS AGREEMENT, UNDERSTAND
IT FULLY, AND SIGN IT VOLUNTARILY, WITH THE INTENT TO BE
LEGALLY BOUND THEREBY.
 
IN WITNESS WHEREOF, we do hereby set our hands and seals.
 
 

    (1) SEAVENTURES, LTD.                      
By:
        Title:         Date:        
 
 
 
        (2) RMS TITANIC, INC.                          
By:
        Title:         Date:    

 

 
10


--------------------------------------------------------------------------------